*282The opinion of the court was delivered by
West, J.:
The plaintiff appealed from the award of commissioners appointed by the district court to condemn a certain ground for depot purposes, and recovered exactly the same amount awarded him by the commissioners. ■ The railroad company moved to retax the costs amounting to $125, and from an order overruling this motion, it appeals.
While the motion should have been granted, an appeal cannot be had on a mere matter of costs. (Civ. Code, § 566, Gen. Stat. 1915, §7470; Richmond v. Brummie, 52 Kan. 247; 34 Pac. 783; Hazelwood v. Mendenhall, 97 Kan. 635, 156 Pac. 696; Shannon v. Abrams, 98 Kan. 26, 157 Pac. 449.)
It is also our duty to decline the assumption of jurisdiction, although the point is not raised by the parties. (Skoin v. Limerick, 50 Kan. 645, 31 Pac. 1051.)
The appeal is dismissed.